
	
		IB
		Union Calendar No. 419
		112th CONGRESS
		2d Session
		H. R. 2027
		[Report No.
		  112–579]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 26, 2011
			Mr. Cicilline
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 9, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To revise the boundaries of John H. Chafee
		  Coastal Barrier Resources System Sachuest Point Unit RI–04P, Easton Beach Unit
		  RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit RI–07 in Rhode
		  Island.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map
			(a)In
			 generalThe map subtitled Sachuest Point Unit RI–04P,
			 Easton Beach Unit RI–05P, Almy Pond Unit RI–06, Hazards Beach Unit
			 RI–07, included in the set of maps entitled John H. Chafee
			 Coastal Barrier Resources System referred to in section 4(a) of the
			 Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to certain John
			 H. Chafee Coastal Barrier Resources System units in Rhode Island, is hereby
			 replaced by another map relating to the units entitled John H. Chafee
			 Coastal Barrier Resources System Sachuest Point Unit RI–04P, Easton Beach Unit
			 RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit RI–07 and dated
			 September 30, 2009.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with the
			 provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C.
			 3503(b)).
			
	
		July 9, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
